Citation Nr: 0836779	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  02-11 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  For the period from December 28, 1999 to March 28, 2007, 
entitlement to a rating in excess of 30 percent for service-
connected anxiety reaction.

2.  For the period beginning March 29, 2007, entitlement to a 
rating in excess of 50 percent for service connected anxiety 
reaction.

3.  Entitlement to an increased rating for 
sinusitis/pansinusitis, currently evaluated as 10 percent 
disabling.

4.  Entitlement to a compensable rating for residuals of a 
head injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from June 1973 to January 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a September 2000 rating decision, the RO denied increased 
ratings for service-connected anxiety reaction, 
sinusitis/pansinusitis, and residuals of a head injury.  The 
veteran perfected appeals of the denial of increased ratings 
for these three disabilities.  In the September 2000 rating 
decision, the RO acknowledged December 28, 1999 as the date 
the veteran filed his claim for increased rating.  In the 
December 2004 substantive appeal that perfected the appeal of 
these increased rating claims, the veteran marked that he did 
not want a BVA hearing, unless his representative "wants to 
go himself alone, as [the veteran hoped] he does."  As the 
representative has made no indication of a desire to attend a 
hearing and hearings are not normally scheduled solely for 
the purpose of receiving argument by a representative, the 
Board finds that there is no pending request for a hearing 
regarding these increased rating claims.  See 38 C.F.R. 
§§ 20.700(b); 20.704.  The representative has submitted a 
written brief on the veteran's behalf.  

In an October 2007 rating decision, the RO granted an 
increase to 50 percent for the service-connected anxiety 
reaction, effective as of March 29, 2007.  The Board notes 
that this was a partial grant of the benefit sought on 
appeal; however, as the veteran was not granted the highest 
rating available, the claim for an increased rating for 
anxiety reaction remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

In a July 2004 rating decision, the RO denied service 
connection for malignant melanoma.  The veteran filed a 
notice of disagreement, and subsequent to the issuance of a 
statement of the case, the veteran filed a timely substantive 
appeal (VA Form 9) in February 2005.  In the February 2005 
substantive appeal, the veteran requested a BVA 
videoconference hearing.  In a September 2006 "Income-Net 
Worth and Employment Statement," however, the veteran wrote 
that he wished to withdraw his appeal for service connection 
for malignant melanoma.  The Board finds that this statement 
fulfilled the form and content requirement for a withdraw of 
this issue.  See 38 C.F.R. § 20.204.  Therefore, this issue 
is no longer on appeal and, as a result, the request for a 
hearing regarding this issue is no longer pending.

(The issue of entitlement to waiver of recovery of an 
overpayment of compensation benefits in the amount of 
$1,603.90 stemming from the period January 22, 2006 to May 
31, 2006 will be the subject of a separate decision under a 
different docket number.).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Review of the claims file reveals that additional development 
is required prior to adjudication of the claims for increased 
ratings upon the merits.  In an April 2005 "Income-Net Worth 
and Employment Statement," the veteran indicated that he had 
applied for disability benefits (Supplemental Security 
Income) from the Social Security Administration (SSA).  The 
veteran indicated that a decision regarding his eligibility 
for this benefit was pending.  The veteran's claims file, 
however, does not currently contain SSA administrative 
decision(s) that were subsequently made or the underlying 
medical records SSA used in making any subsequent 
decision(s).  VA has a duty to seek these record.  See 
38 C.F.R. § 3.159(c); see also Quartuccio v. Principi, 16 
Vet. App. 183, 187-88 (2002); Voerth v. West, 13 Vet. App. 
117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  
Accordingly, the AMC/RO should contact SSA and obtain and 
associate with the claims file copies of the veteran's 
records regarding SSA benefits, including any medical records 
in its possession.

The Board also finds that upon remand the veteran should be 
issued an additional notification letter pursuant to the 
Veterans Claims Assistance Act (VCAA) regarding the increased 
rating claims on appeal.  The VCAA letter should comply with 
the United States Court of Appeals for Veterans Claims 
(Court) recent decision in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Specifically, this letter should (1) notify 
the veteran that, to substantiate his claims, that he must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disabilities and the effect that worsening has on the 
veteran's employment and daily life; (2) advise the veteran, 
at least in general terms, of the information and evidence 
necessary to establish the specific criteria under the 
potentially applicable diagnostic codes [in this case, the 
letter should include the rating criteria for the increased 
rating claims on appeal:  anxiety reaction - General Rating 
Formula for Mental Disorders, located in 38 C.F.R. § 4.130; 
sinusitis/pansinusitis - General Rating Formula for 
Sinusitis, located in 38 C.F.R. § 4.97; and residuals of a 
head injury - Diagnostic Code 8045]; (3) notify the veteran 
that should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
codes, which typically provide for a range in severity of a 
particular disability from 0% to as much as 100% (depending 
on the disability involved), based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment and daily life; and (4) provide 
examples of the types of medical and lay evidence that the 
veteran may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.

Further, all VA medical examination and treatment reports, 
and any private medical records that have not been obtained, 
which pertain to these claims for increased ratings on appeal 
must be obtained for inclusion in the record.  See 38 C.F.R. 
§ 3.159.

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the veteran an 
additional notification letter.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159.

The letter should: (a) inform the 
veteran about the information and 
evidence not of record that is necessary 
to substantiate the claims for the 
benefits sought; (b) inform the veteran 
about the information and evidence that 
VA will seek to provide; and (c) inform 
the veteran about the information and 
evidence the veteran is expected to 
provide.  

Regarding the claims for increased 
ratings, the veteran should be provided 
a letter that complies with Vazquez-
Flores.  Specifically, this letter 
should (1) notify the veteran that, to 
substantiate his claims, that he must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of 
disabilities at issue and the effect 
that worsening has on the veteran's 
employment and daily life; (2) advise 
the veteran, at least in general terms, 
of the information and evidence 
necessary to establish the specific 
criteria under the potentially 
applicable diagnostic codes [in this 
case, the letter should include the 
rating criteria for the increased rating 
claims on appeal:  anxiety reaction - 
General Rating Formula for Mental 
Disorders, located in 38 C.F.R. § 4.130; 
sinusitis/pansinusitis - General Rating 
Formula for Sinusitis, located in 
38 C.F.R. § 4.97; and residuals of a 
head injury - Diagnostic Code 8045]; (3) 
notify the veteran that should an 
increase in disability be found, a 
disability rating will be determined by 
applying relevant diagnostic codes, 
which typically provide for a range in 
severity of a particular disability from 
0% to as much as 100% (depending on the 
disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life; and (4) 
provide examples of the types of medical 
and lay evidence that the veteran may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation - 
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  All VA medical examination and 
treatment reports, and any private 
medical records that have not been 
obtained, which pertain to the claims 
for increased ratings on appeal must be 
obtained for inclusion in the record.

3.  Contact SSA and obtain and associate 
with the claims file copies of the 
veteran's records regarding SSA benefits, 
including any SSA administrative 
decision(s) (favorable or unfavorable) 
and the underlying medical records SSA 
used in making its decision(s).

4.  Thereafter, the veteran's claims for 
increased ratings on appeal must be 
readjudicated on the basis of all of the 
evidence of record and all governing 
legal authority.  If any of the increased 
rating claims are not granted to the 
veteran's satisfaction, the veteran and 
his representative must be provided with 
a supplemental statement of the cause.  
This supplemental statement of the case 
must include a copy of all the diagnostic 
codes provided in the VCAA notification 
letter to be issued.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2007).


